                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT


 WIREMOLD CO.,                           :
     Plaintiff,                          :
                                         :       No. 3:16-CV-2133 (VLB)
       v.                                :
                                         :
 THOMAS & BETTS CORP.,                   :             July 12, 2019
     Defendant.                          :
                                         :
                                         :
                                         :
                                         :

             ORDER ON MOTION FOR RECONSIDERATION [DKT. 109]

      Before the Court is Plaintiff Wiremold’s July 8, 2019 Motion for

Reconsideration, [Dkt. 109], of the Court’s denial of Wiremold’s Motion to Amend

filed June 28, 2019. [Dkt. 108]. For the reasons that follow, Wiremold’s Motion for

Reconsideration is DENIED.

      A motion for reconsideration must be filed within 7 days of the ruling sought

to be reconsidered. D. Conn. L. Civil R. 7(c)(1). A motion for reconsideration must

“be accompanied by a memorandum setting forth concisely the controlling

decisions or data the movant believes the Court overlooked.” Id. “Such motions

will generally be denied unless the movant can point to controlling decisions or

data that the court overlooked in the initial decision or order.” Id.

      The standard for a motion for reconsideration “is strict, and reconsideration

will generally be denied unless the moving party can point to controlling decisions

or data that the court overlooked—matters, in other words, that might reasonably

be expected to alter the conclusion reached by the court.” Shrader v. CSX Transp.,

Inc., 70 F.3d 255, 257 (2d Cir. 1995).
      A motion for reconsideration will only be granted on one of the following

three grounds: (1) an intervening change in the law; (2) the availability of new

evidence; or (3) the need to correct a clear error or prevent manifest injustice.

Virgin Atlantic Airways, Ltd. v. Nat'l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir.

1992). Moreover, “a motion to reconsider should not be granted where the moving

party seeks solely to relitigate an issue already decided.” Shrader, 70 F.3d at 257.

      The Court’s expressed reason for denying Wiremold’s Motion to Amend was

the possibility that granting that motion to assert an indirect infringement claim

could require the joinder of new parties and open a discovery pandora’s box

leading to an excessive number of new depositions, numerous motions for

extension of time to complete discovery, and ultimately delay in trying this case.

Wiremold’s conclusory assurance that grant of its motion would not cause

“significant” delay acknowledged that additional discovery would be required,

while providing the court with no basis to discern how much.

      In its Motion for Reconsideration, Wiremold claims the court improvidently

denied its Motion to Amend because it failed to consider its unsupported and

conclusory assertion that amendment would not “significantly” delay the progress

of the case. In its Motion for Reconsideration Plaintiffs makes a very different

statement. There it states, “the proposed amended complaint will not in any way

impact the discovery cut-off date or delay trial.” [Dkt. 109 at 4] (emphasis added).

Wiremold does not assert it later discovered facts which enabled it to make the

later affirmative statement. Its later affirmative statement undermines its original




                                         2
admission that some unspecified and unquantified additional discovery would be

required.

      On July 10, 2019 the Court conducted a previously scheduled discovery

status conference with the parties, and during that conference Wiremold’s counsel

confirmed that the proposed amendment would not result in Wiremold seeking to

expand discovery. It specifically represented that amendment would likely expand

slightly the scope of deposition topics but would not require any additional

depositions or require joinder of any additional parties; and that because its expert

opinion addressed the claim(s) sought to be added, T&B and its expert had ample

notice and opportunity to respond. T&B countered that granting the proposed

amendment would certainly make significant additional discovery necessary and

would result in delay and undue prejudice to T&B.

      T&B opposed leave to amend arguing Wiremold failed to diligently pursue

the claim. [Dkt. 94]. It claims that Wiremold knew T&B’s invention was sold without

receptacles and therefore it had reason to know it could have asserted an indirect

infringement claim. Wiremold responds that it learned from discovery facts which

led it to understand it had an indirect infringement claim and timely moved to

amend its complaint.

      The Court finds the motion for reconsideration was filed timely. It further

finds there is no asserted intervening change in the law or newly available facts

warranting reconsideration of its denial of leave to amend. The court did not err

and instead made a decision reasonably drawn from the facts presented by

Wiremold. Given that Wiremold had a fair opportunity to present its request for



                                         3
leave and failed to meet its burden of persuasion, it would be manifestly unjust to

T&B to allow it to relitigate the matter with the benefit of the court’s reasoning. In

addition, it would undermine the principles of finality and judicial efficiency to

permit parties to litigate an issue repeatedly, especially where, as occurred here,

the party can change their argument to eliminate the reasoning for the original

decision.

      The court expressly reaches no conclusion as to whether Wiremold had

sufficient knowledge of facts to form the reasonable basis to believe it had a claim

for indirect infringement prior to receiving discovery from T&B. Accordingly, it

expresses no conclusion that the doctrine of claim preclusion or res judicata would

preclude Wiremold from commencing a separate action asserting indirect

infringement.



                                              IT IS SO ORDERED.

                                              ________/s/_____________
                                              Hon. Vanessa L. Bryant
                                              United States District Judge


Dated at Hartford, Connecticut: July 12, 2019.




                                          4
